Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered November 27, 1968, convicting him of robbery in the first degree and related crimes, upon a jury verdict, and imposing sentence. Judgment affirmed. We have considered all of defendant’s contentions and have found them to be without merit. Among the contentions made, defendant claims that papers on a motion for a new trial made by his counsel in July, 1968 have been “ completely deleted from the trial record ” and also claims that “ equally deleted” is a conversation among defendant himself, his counsel and the trial court concerning his illness. Defendant also refers to a letter written by his Legal Aid Society attorney which was allegedly deleted from the record. Defendant has included copies of said motion papers and said letter in an appendix to his appeal brief; and the issue of his illness was fully covered in the trial record. Thus, all of the deleted documents have either been supplied or are already in the record, in substance. We have considered all of the points raised in these various documents and find no reversible error. Rabin, P. J., Munder, Shapiro, Christ and Brennan, JJ., concur.